Exhibit 10.2

SECURITY AGREEMENT

This SECURITY AGREEMENT (this “Agreement”), dated as of February 10, 2012, among
Marina Biotech, Inc., a Delaware corporation (“MRNA”), Cequent Pharmaceuticals,
Inc., a Delaware corporation and a wholly-owned subsidiary of MRNA (“CPI”), and
MDRNA Research, Inc., a Delaware corporation and a wholly-owned subsidiary of
MRNA (“Research” and, collectively with MRNA, jointly and severally, the
“Grantors” and each, individually, a “Grantor”), the various purchasers (the
“Purchasers”) under that certain Note and Warrant Purchase Agreement (as may be
amended, restated, supplemented, replaced or otherwise modified from time to
time, the “Purchase Agreement), dated as of the date hereof among the Grantors
and the Purchasers and Genesis Capital Management, LLC, as agent (the “Agent”)
for the Purchasers (the Agent, together with such Purchasers, together with the
successors and assigns of each, the “Secured Parties”).

W I T N E S S E T H:

WHEREAS, Grantors and the Purchasers are parties to the Purchase Agreement, and

WHEREAS, pursuant to the terms and conditions of the Purchase Agreement, the
Purchasers have agreed to extend loans to the Grantors, repayment of which is
evidenced by the Notes issued pursuant to the Purchase Agreement, and

WHEREAS, in order to induce the Purchasers to enter into the Purchase Agreement
and the other Transaction Documents and to extend the loans pursuant to the
Purchase Agreement, the Grantors have agreed to execute and deliver to the
Purchasers this Agreement and other collateral documents and to grant the
Secured Parties a continuing security interest in and to the Collateral in order
to secure the prompt and complete payment, observance and performance of, among
other things, the Secured Obligations, and

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

1. Defined Terms. All capitalized terms used herein (including in the preamble
and recitals hereof) without definition shall have the meanings ascribed thereto
in the Notes, or if not expressly defined in the Notes, then in the Purchase
Agreement. Any terms used in this Agreement that are defined in the Code
(whether or not capitalized) shall be construed and defined as set forth in the
Code unless otherwise defined herein or in the Notes or the Purchase
Agreement; provided, however, that if the Code is used to define any term used
herein and if such term is defined differently in different Articles of the
Code, the definition of such term contained in Article 9 of the Code shall
govern. In addition to those terms defined elsewhere in this Agreement, as used
in this Agreement, the following terms shall have the following meanings:

(a) “Account” means an account (as that term is defined in the Code).

(b) “Account Debtor” means an account debtor (as that term is defined in the
Code).

(c) “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

(d) “Books” means books and records (including each Grantor’s Records
indicating, summarizing, or evidencing such Grantor’s assets (including the
Collateral) or liabilities, each Grantor’s Records relating to such Grantor’s
business operations or financial condition, and each Grantor’s goods or General
Intangibles related to such information).

(e) “Chattel Paper” means chattel paper (as that term is defined in the Code)
and includes tangible chattel paper and electronic chattel paper.

(f) “Closing Date” has the meaning specified therefor in the Purchase Agreement.

(g) “Code” means the New York Uniform Commercial Code, as in effect from time to
time; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, priority, or
remedies with respect to the Secured Parties’ Liens on any Collateral is
governed by the Uniform Commercial Code as enacted and in effect in a
jurisdiction other than the State of New York, the term “Code” shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority, or remedies.

(h) “Collateral” has the meaning specified therefor in Section 2; provided,
however, that “Collateral” shall not include any Excluded Property; and
provided, further, that if and when any property shall cease to be Excluded
Property, such property shall be deemed at all times from and after the date
hereof to constitute Collateral.

(i) “Commercial Tort Claims” means commercial tort claims (as that term is
defined in the Code), and includes those commercial tort claims listed
on Schedule 8 attached hereto.

(j) “Company” and “Companies” shall mean the Grantors.

(k) “Copyrights” means copyrights and copyright registrations, and also includes
(i) the copyright registrations and applications listed on Schedule 2 attached
hereto and made a part hereof (as the same may be amended or modified from time
to

 

2



--------------------------------------------------------------------------------

time), (ii) all extensions or renewals thereof, (iii) all income, royalties,
damage awards and payments now and hereafter due or payable under and with
respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past or future infringements
thereof, (iv) the right to sue for past, present and future infringements
thereof, and (v) all of each Grantor’s rights corresponding thereto throughout
the world.

(l) “Deposit Account” means a deposit account (as that term is defined in the
Code).

(m) “Equipment” means equipment (as that term is defined in the Code).

(n) “Excluded Property” means, collectively, (i) any permit, lease, license,
contract, instrument or other agreement held by any Grantor that prohibits or
requires the consent of any Person other than the Grantors which consent has not
been obtained as a condition to the creation by such Grantor of a Lien thereon,
or any permit, lease, license, contract or other agreement held by any Grantor
to the extent that any applicable law, treaty, rule, or regulation or any change
in the interpretation or application thereof by any Governmental Authority
applicable thereto prohibits the creation of a Lien thereon, but only, in each
case, to the extent, and for so long as, such prohibition is not terminated or
rendered unenforceable or otherwise deemed ineffective by the Code, (ii) any
“intent to use” Trademark applications for which a statement of use has not been
filed (but only until such statement is filed), and (iii) Equipment owned by any
Grantor that is subject to a purchase money Lien or capital lease (in each case,
to the extent permitted under the Purchase Agreement) if the contract or other
agreement in which such Lien is granted (or in the documentation providing for
such capital lease) prohibits or requires the consent of any Person which
consent has not been obtained other than the Grantors as a condition to the
creation of any other Lien on such Equipment; provided, however, Excluded
Property shall not include any Collateral described in subsection (i) and
(iii) of this subsection (n) to the extent that any such consent or lapse, as
applicable, (x) has not been waived or (y) would be rendered ineffective
pursuant to Sections 9-406, 9-408, 9-409 of the Code or other applicable
provisions of the Code of any relevant jurisdiction or any other applicable law
(including the Bankruptcy Code, when applicable) or principles of equity;
provided, that immediately upon the ineffectiveness, lapse, termination or
waiver of any such provision, the Collateral shall include, and each such
Grantor shall be deemed to have granted a security interest in, all such right,
title and interest as if such provision had never been in effect. “Excluded
Property” shall not include any Proceeds, substitutions or replacements of
Excluded Property (unless such Proceeds, substitutions or replacements would
constitute Excluded Property).

(o) “Event of Default” has the meaning specified therefor in the Notes.

(p) “General Intangibles” means general intangibles (as that term is defined in
the Code), and, in any event, includes payment intangibles, contract rights,
rights to payment, rights arising under common law, statutes, or regulations,
choses or

 

3



--------------------------------------------------------------------------------

things in action, goodwill (including the goodwill associated with any
Trademark), Patents, Trademarks, Copyrights, URLs and domain names, industrial
designs and other Intellectual Property or rights therein or applications
therefor, whether under license or otherwise, programs, programming materials,
blueprints, drawings, purchase orders, customer lists, monies due or recoverable
from pension funds, route lists, rights to payment and other rights under any
royalty or licensing agreements, including Intellectual Property Licenses,
infringement claims, computer programs, information contained on computer disks
or tapes, software, literature, reports, catalogs, pension plan refunds, pension
plan refund claims, insurance premium rebates, tax refunds, and tax refund
claims, interests in a partnership or limited liability company which do not
constitute a security under Article 8 of the Code, and any other personal
property other than Commercial Tort Claims, money, Accounts, Chattel Paper,
Deposit Accounts, goods, Investment Related Property, Negotiable Collateral, and
oil, gas, or other minerals before extraction.

(q) “Governmental Authority” means any federal, state, local, or other
governmental or administrative body, instrumentality, board, department, or
agency or any court, tribunal, administrative hearing body, arbitration panel,
commission, or other similar dispute-resolving panel or body.

(r) “Grantor” and “Grantors” have the meanings specified therefor in the
recitals to this Agreement.

(s) “Insolvency Proceeding” means any proceeding commenced by or against any
Person under any provision of the Bankruptcy Code or under any other state or
federal bankruptcy or insolvency law, assignments for the benefit of creditors,
formal or informal moratoria, compositions, extensions generally with creditors,
or proceedings seeking reorganization, arrangement of other similar relief.

(t) “Intellectual Property” means Patents, Copyrights, Trademarks, the goodwill
associated with such Trademarks, trade secrets and confidential and proprietary
customer lists, and Intellectual Property Licenses.

(u) “Intellectual Property Licenses” means rights under or interests in any
Patent, Trademark, Copyright or other Intellectual Property, including software
license agreements with any other party (other than commercial off the shelf
software), whether the applicable Grantor is a licensee or licensor under any
such license agreement, including the license agreements listed on Schedule
3 attached hereto and made a part hereof.

(v) “Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement among Grantors and Agent, for the benefit of the Secured
Parties, dated the date hereof.

(w) “Inventory” means inventory (as that term is defined in the Code).

 

4



--------------------------------------------------------------------------------

(x) “Investment Related Property” means investment property (as that term is
defined in the Code).

(y) “Negotiable Collateral” means letters of credit, letter-of-credit rights,
instruments, promissory notes, drafts, and documents.

(z) “Notes” has the meaning specified therefor in the Purchase Agreement.

(aa) “Obligations” means all of the liabilities and obligations (primary,
secondary, direct, contingent, sole, joint or several) due or to become due, or
that are now or may be hereafter contracted or acquired, or owing, of any
Grantor to the Secured Parties under this Agreement, the Notes, the Purchase
Agreement, the Intellectual Property Security Agreement, the other Transaction
Documents, and any other instruments, agreements or other documents executed
and/or delivered in connection herewith or therewith, in each case, whether now
or hereafter existing, voluntary or involuntary, direct or indirect, absolute or
contingent, liquidated or unliquidated, whether or not jointly owed with others,
and whether or not from time to time decreased or extinguished and later
increased, created or incurred, and all or any portion of such obligations or
liabilities that are paid, to the extent all or any part of such payment is
avoided or recovered directly or indirectly from the Secured Parties as a
preference, fraudulent transfer or otherwise as such obligations may be amended,
supplemented, converted, extended or modified from time to time. Without
limiting the generality of the foregoing, the term “Obligations” shall include,
without limitation: (i) principal of, and interest on, the Notes and the loans
extended pursuant thereto (including any interest that accrues after the
commencement of an Insolvency Proceeding regardless of whether allowed or
allowable in whole or in part as a claim in such Insolvency Proceeding);
(ii) any and all other fees, legal fees and other expenses, indemnities, costs,
obligations and liabilities of the Grantors from time to time under or in
connection with this Agreement, the Notes, the Purchase Agreement, the
Intellectual Property Security Agreement, the other Transaction Documents, and
any other instruments, agreements or other documents executed and/or delivered
in connection herewith or therewith; and (iii) all amounts in respect of the
foregoing that would be payable but for the fact that the obligations to pay
such amounts are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving any Grantor. Any
reference in this Agreement or in the Transaction Documents to the Obligations
shall include all or any portion thereof and any extensions, modifications,
renewals or alterations thereof, both prior and subsequent to any Insolvency
Proceeding.

(bb) “Organizational Documents” means, with respect to each Grantor, the
documents by which such Grantor was organized (such as a certificate of
incorporation, certificate of limited partnership or articles of organization,
and including, without limitation, any certificates of designation for preferred
stock or other forms of preferred equity) and which relate to the internal
governance of such Grantor (such as bylaws, a partnership agreement or an
operating, limited liability or members agreement).

 

5



--------------------------------------------------------------------------------

(cc) “Patents” means patents and patent applications, and also includes (i) the
patents and patent applications listed on Schedule 4 attached hereto and made a
part hereof (as the same may be amended or modified from time to time), (ii) all
divisions, continuations, continuations-in-part, reissues and extensions
thereof, (iii) all income, royalties, damage awards and payments now and
hereafter due or payable under and with respect thereto, including payments
under all licenses entered into in connection therewith and damages and payments
for past or future infringements thereof, (iv) the right to sue for past,
present and future infringements thereof, and (v) all of each Grantor’s rights
corresponding thereto throughout the world.

(dd) “Permitted Encumbrances” means (a) liens in favor of Agent, on behalf of
itself and Purchasers, to secure the Secured Obligations, (b) liens (i) with
respect to the payment of taxes, assessments or other governmental charges or
(ii) of suppliers, carriers, materialmen, warehousemen, workmen or mechanics and
other similar liens, in each case imposed by law and arising in the ordinary
course of business, and securing amounts that are not yet due or that are being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves or other appropriate provisions are
maintained on the books of the applicable Grantor in accordance with GAAP and
which do not involve, in the judgment of Agent, any risk of the sale, forfeiture
or loss of any of the Collateral (a “Permitted Contest”), (c) liens existing on
the date hereof and set forth on Schedule 9 hereto, (d) liens securing purchase
money indebtedness, provided that (i) such liens exist prior to the acquisition
of, or attach substantially simultaneous with, or within 30 days after the,
acquisition, repair, improvement or construction of, such property financed by
such indebtedness and (ii) such liens do not extend to any property of a Grantor
other than the property (and proceeds thereof) acquired or built, or the
improvements or repairs, financed by such indebtedness, and (e) licenses entered
into in the ordinary course of business.

(ee) “Person” has the meaning specified therefor in the Purchase Agreement.

(ff) “Proceeds” has the meaning specified therefor in Section 2.

(gg) “Purchase Agreement” has the meaning specified therefor in the recitals to
this Agreement.

(hh) “Records” means information that is inscribed on a tangible medium or which
is stored in an electronic or other medium and is retrievable in perceivable
form.

(ii) “Requisite Purchasers” shall mean Purchasers holding in aggregate 80% of
the principal of the Notes.

(jj) “Security Interest” has the meaning specified therefor in Section 2.

 

6



--------------------------------------------------------------------------------

(kk) “Secured Obligations” means each and all of the following: (a) each and all
of the present and future obligations of Grantors now existing or hereafter
arising from this Agreement, the Notes, the Purchase Agreement, or the other
Transaction Documents, and (b) all Obligations of the Grantors, including, in
the case of each of clauses (a) and (b), reasonable attorneys fees and expenses
and any interest, fees, or expenses that accrue after the filing of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any Insolvency Proceeding in each case, subject to any
applicable limitations expressly provided in the Transaction Documents.

(ll) “Secured Party’s Liens” means the Liens granted by the Grantors to Secured
Parties under the Transaction Documents.

(mm) “Securities Account” means a securities account (as that term is defined in
the Code).

(nn) “Stock” means all shares, options, warrants, interests, participations, or
other equivalents (regardless of how designated) of or in a Person, whether
voting or nonvoting, including common stock, preferred stock, or any other
“equity security” (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the Commission under the Exchange Act).

(oo) “Supporting Obligations” means supporting obligations (as such term is
defined in the Code).

(pp) “Trademarks” means trademarks, trade names, trademark applications, service
marks, service mark applications, and also includes (i) the registered or
applied for trade names, trademarks, trademark applications, service marks, and
service mark applications listed on Schedule 5 attached hereto and made a part
hereof (as the same may be amended or modified from time to time), (ii) all
renewals thereof, (iii) all income, royalties, damage awards and payments now
and hereafter due or payable under and with respect thereto, including payments
under all licenses entered into in connection therewith and damages and payments
for past or future (A) infringements and dilutions thereof and (B) injury to the
goodwill associated therewith, (iv) the right to sue for past, present and
future (A) infringements and dilutions thereof and (B) injury to the goodwill
associated therewith, (v) the goodwill of each Grantor’s business symbolized by
the foregoing or connected therewith, and (vi) all of each Grantor’s rights
corresponding thereto throughout the world.

(qq) “Transaction Documents” has the meaning specified therefor in the Purchase
Agreement.

(rr) “URL” means “uniform resource locator,” an internet web address.

2. Guaranty and Grant of Security. (A) Each of MRNA, Research and Cequent,
respectively, in consideration of the mutual benefits obtained thereby and for

 

7



--------------------------------------------------------------------------------

other valuable consideration hereby acknowledged, hereby unconditionally
guarantees to the benefit of the Agent, for the benefit of the Purchasers and
the Agent, the prompt payment and performance of each and all of the Secured
Obligations of the other, without setoff or counterclaim each of which are herby
waived.

(B) Each Grantor hereby unconditionally grants, assigns, and pledges to Agent on
behalf of the Secured Parties a continuing security interest (herein referred to
as the “Security Interest”) in all such Grantor’s right, title and interest in
and to its personal property, tangible or intangible, of such Grantor whether
now owned or hereafter acquired or arising and wherever located, including
without limitation such Grantor’s right, title, and interest in and to the
following, whether now owned or hereafter acquired or arising and wherever
located (the “Collateral”):

(a) all of such Grantor’s Accounts;

(b) all of such Grantor’s Books;

(c) all of such Grantor’s Chattel Paper;

(d) all of such Grantor’s Deposit Accounts;

(e) all of such Grantor’s Equipment and fixtures;

(f) all of such Grantor’s General Intangibles;

(g) all of such Grantor’s Inventory;

(h) all of such Grantor’s Investment Related Property;

(i) all of such Grantor’s Negotiable Collateral;

(j) all of such Grantor’s rights in respect of Supporting Obligations;

(k) all of such Grantor’s Commercial Tort Claims;

(l) all of such Grantor’s money, cash equivalents, or other assets of each such
Grantor that now or hereafter come into the possession, custody, or control of
Agent or any Secured Party;

(m) all of the proceeds and products, whether tangible or intangible, of any of
the foregoing, including proceeds of insurance or Commercial Tort Claims
covering or relating to any or all of the foregoing, and any and all Accounts,
Books, Chattel Paper, Deposit Accounts, Equipment, General Intangibles,
Inventory, Investment Related Property, Negotiable Collateral, Supporting
Obligations, money, or other tangible or intangible property resulting from the
sale, lease, license, exchange, collection, or other disposition of any of the
foregoing, the proceeds of any award in condemnation with

 

8



--------------------------------------------------------------------------------

respect to any of the foregoing, any rebates or refunds, whether for taxes or
otherwise, and all proceeds of any such proceeds, or any portion thereof or
interest therein, and the proceeds thereof, and all proceeds of any loss of,
damage to, or destruction of the above, whether insured or not insured, and, to
the extent not otherwise included, any indemnity, warranty, or guaranty payable
by reason of loss or damage to, or otherwise with respect to any of the
foregoing (the “Proceeds”). Without limiting the generality of the foregoing,
the term “Proceeds” includes whatever is receivable or received when Investment
Related Property or proceeds are sold, exchanged, collected, or otherwise
disposed of, whether such disposition is voluntary or involuntary, and includes
proceeds of any indemnity or guaranty payable to any Grantor or any Secured
Party from time to time with respect to any of the Investment Related Property.

3. Security for Obligations. This Agreement and the Security Interest created
hereby secures the payment and performance of the Secured Obligations, whether
now existing or arising hereafter. Without limiting the generality of the
foregoing, this Agreement secures the payment of all amounts which constitute
part of the Secured Obligations and would be owed by Grantors, or any of them,
to the Secured Parties but for the fact that they are unenforceable or not
allowable due to the existence of an Insolvency Proceeding involving any
Grantor.

4. Grantors Remain Liable; Third Party Licensees. (A) Anything herein to the
contrary notwithstanding, (a) each of the Grantors shall remain liable under the
contracts and agreements included in the Collateral to perform all of the duties
and obligations thereunder to the same extent as if this Agreement had not been
executed, (b) the exercise by Agent or any Secured Party of any of the rights
hereunder shall not release any Grantor from any of its duties or obligations
under such contracts and agreements included in the Collateral, and (c) Agent
and the Secured Parties shall not have any obligation or liability under such
contracts and agreements included in the Collateral by reason of this Agreement,
nor shall Agent or any Secured Party be obligated to perform any of the
obligations or duties of any Grantors thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder. Until an Event of
Default shall occur and be continuing, except as otherwise provided in this
Agreement, the Notes, the Purchase Agreement, or other Transaction Documents,
Grantors shall have the right to possession and enjoyment of the Collateral for
the purpose of conducting the ordinary course of their respective businesses,
subject to and upon the terms hereof and of the Notes, the Purchase Agreement
and the other Transaction Documents.

(B) The Secured Parties acknowledge and agree that the security interest arising
hereunder in any Intellectual Property licensed by a Grantor to a third party in
an arms-length transaction shall be subject to the rights of such third party
licensee, whether such arms-length transaction is now existing or is entered
into following the execution and delivery of this Agreement. Upon the request of
a Grantor, Agent, on behalf of the Purchasers, shall provide an estoppel to such
third party licensee with respect to the foregoing. The Secured Parties
acknowledge that no security interest or right is granted by any Grantor in
property to the extent that such property is not owned by said Grantor.

 

9



--------------------------------------------------------------------------------

5. Representations and Warranties. As of the Closing, each Grantor hereby
represents and warrants as follows:

(a) The exact legal name, jurisdiction of incorporation, organization or
formation, organizational identification number, if any, and chief executive
office of each of the Grantors is set forth on Schedule 1 attached hereto. No
Grantor has trade names except as set forth on Schedule 1 attached hereto. No
Grantor has used any name other than that as set forth on Schedule 1 for the
preceding five years. No entity has merged into any Grantor or been acquired by
any Grantor within the past five years except as set forth on Schedule 1.

(b) Schedule 6 attached hereto sets forth all Real Property owned or leased by
Grantors as of the Closing Date.

(c) As of the Closing Date, no Grantor has any interest in, or title to,
any registered Copyrights, material Intellectual Property Licenses, registered
Patents or Trademarks except as set forth on Schedules 2, 3, 4 and 5,
respectively, attached hereto. This Agreement is effective to create a valid and
continuing Lien on such Copyrights, Intellectual Property Licenses, Patents and
Trademarks and, upon filing of the Intellectual Property Security Agreement with
the United States Copyright Office and filing of the Intellectual Property
Security Agreement with the United States Patent and Trademark Office, and the
filing of appropriate financing statements in the jurisdictions listed
on Schedule 7 hereto, all action necessary or desirable to protect and perfect
the Security Interest in the United States in and to each Grantor’s Patents,
Trademarks, Copyrights or Intellectual Property Licenses constituting Collateral
has been taken and such perfected Security Interest is enforceable as such as
against any and all creditors of and purchasers from any Grantor, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, fraudulent transfer, moratorium or similar laws relating to or
limiting creditors’ rights generally. No Grantor has any interest in any
Copyright that is necessary in connection with the operation of such Grantor’s
business, except for those Copyrights identified on Schedule 2 attached hereto
which have been registered with the United States Copyright Office.

(d) Each Grantor has the requisite corporate, partnership, limited liability
company or other power and authority to enter into this Agreement and the other
Transaction Documents to which it is a party and otherwise to carry out its
obligations hereunder. The execution, delivery and performance by each Grantor
of this Agreement and the filings contemplated herein and the other Transaction
Documents to which it is a party have been duly authorized by all necessary
action on the part of such Grantor and no further action is required by such
Grantor. This Agreement and the other Transaction Documents to which it is a
party have been duly executed by each Grantor. This Agreement and the other
Transaction Documents to which it is a party constitutes the legal, valid and
binding obligation of each Grantor, enforceable against such Grantor in
accordance with its terms except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization and similar laws of general
application relating to or affecting the rights and remedies of creditors and by
general principles of equity.

 

10



--------------------------------------------------------------------------------

(e) No written claim has been received by any Grantor that any Collateral or any
Grantor’s use of any Collateral violates the rights of any third party that has
not been resolved to the satisfaction of such Grantor. There has been no adverse
decision to any Grantor’s claim of ownership rights in or exclusive rights to
use the Collateral in any jurisdiction or to such Grantor’s right to keep and
maintain such Collateral in full force and effect, and there is no proceeding
involving said rights pending or, to the best knowledge of such Grantor,
threatened before any court, judicial body, administrative or regulatory agency,
arbitrator or other governmental authority.

(f) Each Grantor shall at all times maintain its books of account and records
relating to the Collateral at its principal place of business (except when
temporarily kept at the offices of its attorneys or accountants) and may not
relocate such books of account and records or tangible Collateral unless it
delivers to Agent at least thirty (30) days prior to such relocation (i) written
notice of such relocation and the new location thereof (which must be within the
United States) and (ii) evidence that appropriate financing statements under the
Code and other necessary documents have been filed and recorded and other steps
have been taken to perfect the Security Interests to create in favor of Secured
Parties, subject to Permitted Encumbrances, a valid, perfected and continuing
perfected first priority lien in the Collateral.

(g) The execution, delivery and performance of this Agreement and the other
Transaction Documents to which it is a party by each Grantor do not (i) violate
any of the provisions of the Organizational Documents of any Grantor or any
judgment, decree, order or award of any court, governmental body or arbitrator
or any applicable law, rule or regulation applicable to any Grantor or
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing such Grantor’s debt or otherwise) or other understanding
to which any Grantor is a party or by which any property or asset of any Grantor
is bound or affected, except in all cases, for such conflicts, defaults,
terminations, amendments, acceleration, cancellations and violations as would
not, individually or in the aggregate, have a Material Adverse Effect. If any,
all required consents (including, without limitation, from stockholders or
creditors of the Grantor) necessary for the Grantor to enter into and perform
its obligations hereunder have been obtained.

(h) This Agreement creates a valid security interest in the Collateral of each
of Grantors, to the extent a security interest therein can be created under the
Code, securing the payment of the Secured Obligations. Except to the extent a
security interest in the Collateral cannot be perfected by the filing of a
financing statement under the Code, all filings and other actions necessary or
desirable to perfect and protect such security interest have been duly taken or
will have been taken upon the filing of financing statements listing each
applicable Grantor, as a debtor, and Secured Party, as secured party, in the
jurisdictions listed next to such Grantor’s name on Schedule 6 attached
hereto. Upon the making of such filings, Secured Parties shall have, subject to
Permitted

 

11



--------------------------------------------------------------------------------

Encumbrances, a first priority perfected security interest in the Collateral of
each Grantor to the extent such security interest can be perfected by the filing
of a financing statement. All action by any Grantor necessary to protect and
perfect such security interest on each item of Collateral has been duly taken
(to the extent such action is required under this Agreement).

(i) No consent, approval, authorization, or other order or other action by, and
no notice to or filing with, any Governmental Authority or any other Person is
required (i) for the grant of a Security Interest by such Grantor in and to the
Collateral pursuant to this Agreement or for the execution, delivery, or
performance of this Agreement and the other Transaction Documents to which it is
a party by such Grantor, except those consents, approvals, authorizations or
other actions, the failure of which to obtain could not reasonably be expected
to cause a Material Adverse Effect, or (ii) for the exercise by Secured Parties
of the voting or other rights provided for in this Agreement or any other
Transaction Document with respect to the Investment Related Property or the
remedies in respect of the Collateral pursuant to this Agreement or any other
Transaction Document, except as may be required in connection with such
disposition of Investment Related Property by laws affecting the offering and
sale of securities generally.

6. Covenants. Each Grantor, jointly and severally, covenants and agrees with
Agent for the benefit of the Secured Parties that from and after the date of
this Agreement and until the date of termination of this Agreement in accordance
with the terms hereof hereof:

(a) Possession of Collateral. In the event that any Collateral, including
Proceeds, is evidenced by or consists of Negotiable Collateral, Investment
Related Property, or Chattel Paper, with a value, individually or in the
aggregate, in excess of Twenty-Five Thousand Dollars ($25,000), and if and to
the extent that perfection or priority of Secured Parties’ Security Interest is
dependent on or enhanced by possession, the applicable Grantor, promptly (and in
any event within one (1) Business Day) upon the request of Agent, shall execute
such other documents and instruments as shall be reasonably requested by Agent
or, if applicable, endorse and deliver physical possession of such Collateral to
Agent or its representative, together with, if applicable, such undated powers
endorsed in blank as shall be reasonably requested by Agent;

 

12



--------------------------------------------------------------------------------

(b) Chattel Paper.

(i) In the event that the Grantors acquire electronic Chattel Paper with a
value, individually or in the aggregate, in excess of Twenty-Five Thousand
Dollars ($25,000), the applicable Grantor shall promptly (and in any event
within two (2) Business Days) notify the Agent thereof, and upon the request of
the Agent, take all steps reasonably necessary to grant Agent control of all
such electronic Chattel Paper in accordance with the Code and all “transferable
records” as that term is defined in Section 16 of the Uniform Electronic
Transaction Act and Section 201 of the federal Electronic Signatures in Global
and National Commerce Act as in effect in any relevant jurisdiction;

(ii) If any Grantor retains possession of any Chattel Paper or instruments
(which retention of possession shall be subject to the extent permitted hereby
and by the Purchase Agreement), promptly upon the request of Agent, such Chattel
Paper and instruments shall be marked with the following legend: “This writing
and the obligations evidenced or secured hereby are subject to the Security
Interest of GENESIS CAPITAL MANAGEMENT, LLC as Agent”;

(c) Letter-of-Credit Rights. Each Grantor that is or becomes the beneficiary of
a letter of credit with a face value in excess of Twenty-Five Thousand Dollars
($25,000) shall promptly (and in any event within two (2) Business Days after
becoming a beneficiary), notify Agent thereof and, thereafter, upon the request
by Agent, except with respect to documentary letters of credit received by a
Grantor from customers in the ordinary course of business if no Event of Default
has occurred and is continuing, take such actions the Agent may reasonably
request to grant the Agent control thereof, which may include entering into a
tri-party agreement with Secured Party and the issuer or confirmation bank with
respect to letter-of-credit rights assigning such letter-of-credit rights to
Agent and directing all payments thereunder to a deposit account designated by
Agent, all in form and substance reasonably satisfactory to Agent;

(d) Commercial Tort Claims. Each Grantor shall promptly (and in any event within
two (2) Business Days of receipt thereof), notify Agent in writing upon becoming
a plaintiff in respect of, or otherwise obtaining a Commercial Tort Claim after
the date hereof and, upon request of Agent, promptly amend Schedule 8 to this
Agreement to describe such after-acquired Commercial Tort Claim in a manner that
reasonably identifies such Commercial Tort Claim, and hereby authorizes the
filing of additional financing statements or amendments to existing financing
statements describing such Commercial Tort Claims, and agrees to do such other
acts or things deemed necessary or desirable by Agent to give Agent, subject to
Permitted Encumbrances, a first priority perfected security interest in any such
Commercial Tort Claim;

(e) Government Contracts. If any Account or Chattel Paper, individually or in
the aggregate with a value in excess of Twenty-Five Thousand Dollars ($25,000),
arises out of a contract or contracts with the United States of America or any

 

13



--------------------------------------------------------------------------------

department, agency, or instrumentality thereof, Grantors shall promptly (and in
any event within two (2) Business Days of the creation thereof) notify Agent
thereof in writing and execute any instruments or take any steps reasonably
required by Agent, to the extent permitted under, and in accordance with,
applicable law, in order that all moneys due or to become due under such
contract or contracts shall be assigned to Agent, and shall provide written
notice thereof under the Assignment of Claims Act or other applicable law;

(f) Intellectual Property.

(i) Upon request of Agent, in order to facilitate filings with the United States
Patent and Trademark Office and the United States Copyright Office, each Grantor
shall execute and deliver to Secured Party one or more Intellectual Property
Security Agreements to further evidence Secured Party’s Liens on such Grantor’s
Patents, Trademarks, or Copyrights, and the General Intangibles of such Grantor
relating thereto or represented thereby;

(ii) Each Grantor shall have the duty, to the extent necessary or economically
desirable in the operation of its business, (A) to promptly sue for
infringement, misappropriation, or dilution and to recover any and all awarded
damages for such infringement, misappropriation, or dilution, (B) to prosecute
diligently any trademark application or service mark application that is part of
such Grantor’s Trademarks pending as of the date hereof or hereafter until the
termination of this Agreement, (C) to prosecute diligently any patent
application that is part of such Grantor’s Patents pending as of the date hereof
or hereafter until the termination of this Agreement, and (D) to take all
reasonable and necessary action to preserve and maintain all of such Grantor’s
Trademarks, Patents, Copyrights, Intellectual Property Licenses, and its rights
therein, including the filing of applications for renewal, affidavits of use,
affidavits of noncontestability and opposition and interference and cancellation
proceedings. Each Grantor shall promptly file an application with the United
States Copyright Office for any Copyright that has not been registered with the
United States Copyright Office if such Copyright is necessary or economically
desirable in the operation of such Grantor’s business. Any expenses incurred in
connection with the foregoing shall be borne by the appropriate Grantor. Each
Grantor further agrees not to abandon any Trademark, Patent, Copyright, or
Intellectual Property License that is necessary or economically desirable in the
operation of such Grantor’s business;

(iii) Grantors acknowledge and agree that Secured Parties shall have no duties
with respect to the Trademarks, Patents, Copyrights, or Intellectual Property
Licenses. Without limiting the generality of this Section 6(f), Grantors
acknowledge and agree that Secured Party shall not be under any obligation to
take any steps necessary to preserve rights in the Trademarks, Patents,
Copyrights, or Intellectual Property Licenses against any other Person, but
Secured Party may do so at its option from and after the occurrence and during
the continuance of an Event of Default, and all expenses incurred in connection
therewith (including reasonable fees and expenses of attorneys and other
professionals) shall be for the sole account of the Company and shall be
chargeable to the Company;

 

14



--------------------------------------------------------------------------------

(iv) In no event shall any Grantor, either itself or through any agent,
employee, licensee, or designee, file an application for the registration of any
Patent, Trademark, or Copyright with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency
without giving Secured Party prompt (and in any event within ten (10) Business
Days) written notice thereof. Promptly upon any such filing, each Grantor shall
comply with Section 6(f)(i) hereof;

(g) Investment Related Property.

(i) If any Grantor shall receive or become entitled to receive any Investment
Related Property after the Closing Date, it shall promptly (and in any event
within five (5) Business Days of receipt thereof) take all actions necessary to
cause such Investment Related Property to become Collateral hereunder and
subject to a lien and security interest in favor of Agent;

(ii) Upon the occurrence and during the continuance of an Event of Default, all
sums of money and property paid or distributed in respect of the Investment
Related Property which are received by any Grantor shall be held by the Grantors
in trust for the benefit of Secured Parties segregated from such Grantor’s other
property, and such Grantor shall deliver it forthwith to Agent in the exact form
received;

(iii) Each Grantor shall promptly deliver to Agent a copy of each notice or
other communication received by it in respect of any Investment Related
Property;

(iv) Each Grantor agrees that it will cooperate with Agent in obtaining all
necessary approvals and making all necessary filings under federal, state,
local, or foreign law in connection with the Security Interest on the Investment
Related Property or any sale or transfer thereof;

(h) Transfers and Other Liens. Except as otherwise expressly permitted hereby or
by the Purchase Agreement, Grantors shall not (i) sell, assign (by operation of
law or otherwise) or otherwise dispose of, or grant any option with respect to,
any of the Collateral, or (ii) create or permit to exist any Lien upon or with
respect to any of the Collateral of any of Grantors, except for Permitted
Encumbrances. The inclusion of Proceeds in the Collateral shall not be deemed to
constitute Secured Parties’ consent to any sale or other disposition of any of
the Collateral except as expressly permitted in this Agreement, the Purchase
Agreement or the other Transaction Documents;

(i) Insurance. The Grantors shall maintain with financially sound and reputable
insurers, insurance with respect to the Collateral, including Collateral
hereafter acquired, against loss or damage of the kinds and in the amounts
customarily insured against by entities of established reputation having similar
properties similarly situated

 

15



--------------------------------------------------------------------------------

and in such amounts as are customarily carried under similar circumstances by
other such entities and otherwise as is prudent for entities engaged in similar
businesses but in any event sufficient to cover the full replacement cost
thereof (it being agreed that the insurance policies and amounts maintained by
Grantors as of the Closing Date are satisfactory). The Grantors shall cause each
insurance policy issued in connection herewith to provide, and the insurer
issuing such policy to certify to Agent that (a) Agent will be named as
Purchaser loss payee and additional insured under each such insurance policy;
(b) if such insurance be proposed to be cancelled or materially changed for any
reason whatsoever, such insurer will promptly notify Agent and such cancellation
or change shall not be effective as to Agent for at least thirty (30) days after
receipt by Agent of such notice, unless the effect of such change is to extend
or increase coverage under the policy; and (c) Agent will have the right (but no
obligation) at its election to remedy any default in the payment of premiums
within thirty (30) days of notice from the insurer of such default. If no Event
of Default exists and if the proceeds arising out of any claim or series of
related claims do not exceed $100,000, loss payments in each instance will be
available to the Grantors and applied by the Grantors to the repair and/or
replacement of property with respect to which the loss was incurred. If no Event
of Default exists and such proceeds exceed $100,000, and in any event after an
Event of Default occurs, all proceeds then or thereafter in existence shall be
paid to Agent (for application to the Obligations) and, if received by any
Grantor, shall be held in trust for Agent and promptly paid over to Agent (for
application to the Obligations) unless otherwise directed in writing by Agent.

(j) Copies. The Grantors shall deliver copies of such policies or the related
certificates evidencing that Agent is listed as Purchaser loss payee on property
insurance and as additional insured on liability insurance within 10 days of
closing and at the time any new policy of insurance is issued.

(k) Permitted Encumbrances. The Grantors shall not prepay or amend any
obligations secured by the Permitted Encumbrances without the prior written
consent of the Required Purchasers.

7. Relation to Other Security Documents. The provisions of this Agreement shall
be read and construed with the other Transaction Documents referred to below in
the manner so indicated.

(a) Purchase Agreement. In the event of any conflict between any provision in
this Agreement and a provision in the Purchase Agreement, such provision of the
Purchase Agreement shall control.

(b) Note. In the event of any conflict between any provision in this Agreement
and a provision in the Notes, such provision of the Notes shall control.

(c) Intellectual Property Security Agreements. The provisions of any executed
Intellectual Property Security Agreements are supplemental to the provisions of
this Agreement, and nothing contained in the Intellectual Property Security
Agreements shall limit any of the rights or remedies of Secured Party hereunder.

 

16



--------------------------------------------------------------------------------

8. Further Assurances.

(a) Each Grantor agrees that from time to time, at its own expense, such Grantor
will promptly execute and deliver all further instruments and documents, and
take all further action, that may be necessary or that Agent may reasonably
request, in order to perfect and protect the Security Interest granted or
purported to be granted hereby or to enable Agent on behalf of the Secured
Parties to exercise and enforce its rights and remedies hereunder with respect
to any of the Collateral.

(b) Subject to Section 8(c), each Grantor authorizes the filing by Agent on
behalf of the Secured Parties of financing or continuation statements, or
amendments thereto, and such Grantor will execute and deliver to Agent such
other instruments or notices, as may be necessary or as Agent or Secured Parties
may reasonably request, in order to perfect and preserve the Security Interest
granted or purported to be granted hereby.

(c) Each Grantor authorizes Agent on behalf of Secured Parties at any time and
from time to time to file, transmit, or communicate, as applicable, financing
statements and amendments (i) describing the Collateral as “all personal
property of debtor” or “all assets of debtor” or words of similar effect,
(ii) describing the Collateral as being of equal or lesser scope or with greater
detail, or (iii) that contain any information required by part 5 of Article 9 of
the Code for the sufficiency or filing office acceptance. Each Grantor also
hereby ratifies any and all financing statements or amendments previously filed
by Agent in any jurisdiction.

(d) Each Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement filed in connection with this Agreement without the prior written
consent of Agent, subject to such Grantor’s rights under Section 9-509(d)(2) of
the Code.

9. Agent Right to Perform Contracts, Exercise Rights, etc. Upon the occurrence
and during the continuance of an Event of Default, Agent on behalf of Secured
Parties (or its designee) (a) may proceed to perform any and all of the
obligations of any Grantor contained in any contract, lease, or other agreement
and exercise any and all rights of any Grantor therein contained as fully as
such Grantor itself could, (b) shall have the right to use any Grantor’s rights
under Intellectual Property Licenses in connection with the enforcement of the
Agent’s or Secured Parties’ rights hereunder, including the right to prepare for
sale and sell any and all Inventory and Equipment now or hereafter owned by any
Grantor and now or hereafter covered by such licenses, but only to the extent
permitted by such licenses or the licensors thereunder or applicable law, and
(c) shall have the right to request that any Stock that is pledged hereunder be
registered in the name of Agent for the benefit of Secured Parties or any of
their nominees.

 

17



--------------------------------------------------------------------------------

10. Agent Appointed Attorney-in-Fact. Each Grantor hereby irrevocably appoints
Agent on behalf of the Secured Parties its attorney-in-fact, with full authority
in the place and stead of such Grantor and in the name of such Grantor or
otherwise, at such time as an Event of Default has occurred and is continuing
under the Notes, to take any action and to execute any instrument which Agent
may reasonably deem necessary or advisable to accomplish the purposes of this
Agreement, including:

(a) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in connection
with the Accounts or any Supporting Obligations in connection therewith or any
other Collateral of such Grantor;

(b) to receive and open all mail addressed to such Grantor and to notify postal
authorities to change the address for the delivery of mail to such Grantor to
that of Secured Party;

(c) to receive, indorse, and collect any drafts or other instruments, documents,
Negotiable Collateral or Chattel Paper;

(d) to file any claims or take any action or institute any proceedings which
Agent or Secured Parties may deem necessary or desirable for the collection of
any of the Collateral of such Grantor or otherwise to enforce the rights of
Secured Party with respect to any of the Collateral;

(e) to repair, alter, or supply goods, if any, necessary to fulfill in whole or
in part the purchase order of any Person obligated to such Grantor in respect of
any Account of such Grantor;

(f) to use any labels, Patents, Trademarks, trade names, URLs, domain names,
industrial designs, Copyrights, advertising matter or other industrial or
intellectual property rights, in advertising for sale and selling Inventory and
other Collateral and to collect any amounts due under Accounts, contracts or
Negotiable Collateral of such Grantor; and

(g) Agent on behalf of Secured Parties shall have the right, but shall not be
obligated, to bring suit in its own name to enforce the Trademarks, Patents,
Copyrights and Intellectual Property Licenses and, if Agent shall commence any
such suit, the appropriate Grantor shall, at the request of Secured Party, do
any and all lawful acts and execute any and all proper documents reasonably
required by Secured Party in aid of such enforcement.

To the extent permitted by law, each Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof. This
power of attorney is coupled with an interest and shall be irrevocable until
this Agreement is terminated.

 

18



--------------------------------------------------------------------------------

11. Agent or Secured Parties May Perform. If any of Grantors fails to perform
any agreement contained herein, Agent or Secured Parties may perform, or cause
performance of, such agreement, and the reasonable out-of-pocket expenses of
Agent or Secured Parties incurred in connection therewith shall be payable,
jointly and severally, by Grantors.

12. Appointment of Agent by Purchasers; Agent’s and Secured Parties’ Duties.

(a) Appointment of Agent. Each Purchaser hereby appoints Genesis Capital
Management, LLC (together with any successor Agent appointed hereunder) as Agent
under this Security Agreement and the Intellectual Property Security Agreements
(collectively, with all related and incidental documents, the “Security
Documents”) and authorizes Agent to (a) execute and deliver the Security
Documents and accept delivery thereof on its behalf from Grantors, (b) take such
action on its behalf and to exercise all rights, powers and remedies and perform
the duties as are expressly delegated to Agent under such Security Documents and
(c) exercise such powers as are reasonably incidental thereto. The provisions of
this Article 9 are solely for the benefit of Agent and Purchasers and none of
Grantors nor any other person shall have any rights as a third party beneficiary
of any of the provisions hereof. In performing its functions and duties under
this Agreement and the other Security Documents, Agent shall act solely as an
agent of Purchasers and does and shall not be deemed to have assumed any
obligation toward or relationship of agency or trust with or for any Grantor or
any other person. Agent shall have no duties or responsibilities except for
those expressly set forth in this Agreement and the other Security Documents.
The duties of Agent shall be mechanical and administrative in nature and Agent
shall not have, or be deemed to have, by reason of this Agreement, any other
Security Document or otherwise a fiduciary or trustee relationship in respect of
any Purchaser. Except as expressly set forth in this Agreement and the other
Security Documents, Agent shall not have any duty to disclose, and shall not be
liable for failure to disclose, any information relating to any Grantor that is
communicated to or obtained by Genesis Capital Management, LLC or any of its
affiliates in any capacity.

(b) Agent’s Rights, etc. Without limiting the generality of clause (a) above,
Agent shall have the right and authority, and is hereby authorized, to (i) act
as the disbursing and collecting agent for the Purchasers with respect to all
payments and collections arising in connection with the Security Documents
(including in any other bankruptcy, insolvency or similar proceeding), and each
person making any payment in connection with any Security Document to any
Purchaser is hereby authorized to make such payment to Agent, (ii) file and
prove claims and file other documents necessary or desirable to allow the claims
of Agent and Purchasers with respect to any Obligation in any proceeding
described in any bankruptcy, insolvency or similar proceeding (but not to vote,
consent or otherwise act on behalf of such Purchaser), (iii) act as collateral
agent for Agent and each Purchaser for purposes of the perfection of all liens
created by the Security Documents and all other purposes stated therein,
(iv) manage, supervise and otherwise deal with the Collateral, (v) take such
other action as is necessary or desirable

 

19



--------------------------------------------------------------------------------

to maintain the perfection and priority of the liens created or purported to be
created by the Security Documents, (vi) except as may be otherwise specified in
any Security Document, exercise all remedies given to Agent and the other
Purchasers with respect to the Collateral, whether under the Security Documents,
applicable law or otherwise and (vii) execute any amendment, consent or waiver
under the Security Documents on behalf of any Purchaser that has consented in
writing to such amendment, consent or waiver; provided, however, that Agent
hereby appoints, authorizes and directs each Purchaser to act as collateral
sub-agent for Agent and the Purchasers for purposes of the perfection of all
liens with respect to the Collateral, including any deposit account maintained
by a Grantor with, and cash and cash equivalents held by, such Purchaser, and
may further authorize and direct the Purchasers to take further actions as
collateral sub-agents for purposes of enforcing such liens or otherwise to
transfer the Collateral subject thereto to Agent, and each Purchaser hereby
agrees to take such further actions to the extent, and only to the extent, so
authorized and directed. Agent may, upon any term or condition it specifies,
delegate or exercise any of its rights, powers and remedies under, and delegate
or perform any of its duties or any other action with respect to, any Security
Document by or through any trustee, co-agent, employee, attorney-in-fact and any
other person (including any Purchaser). Any such person shall benefit from this
Article 9 to the extent provided by Agent.

(c) Agent’s Requests, etc. If Agent shall request instructions from Requisite
Purchasers or all affected Purchasers with respect to any act or action
(including failure to act) in connection with this Agreement or any other
Security Document, then Agent shall be entitled to refrain from such act or
taking such action unless and until Agent shall have received instructions from
Requisite Purchasers or all affected Purchasers, as the case may be, and Agent
shall not incur liability to any person by reason of so refraining. Agent shall
be fully justified in failing or refusing to take any action hereunder or under
any other Security Document (a) if such action would, in the opinion of Agent,
be contrary to law or any Security Document, (b) if such action would, in the
opinion of Agent, expose Agent to any potential liability under any law, statute
or regulation or (c) if Agent shall not first be indemnified to its satisfaction
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. Without limiting the foregoing,
no Purchaser shall have any right of action whatsoever against Agent as a result
of Agent acting or refraining from acting hereunder or under any other Security
Document in accordance with the instructions of Requisite Purchasers or all
affected Purchasers, as applicable.

(d) Agent’s Reliance, Etc. Neither Agent nor any of its affiliates nor any of
their respective directors, officers, agents, employees or representatives shall
be liable for any action taken or omitted to be taken by it or them hereunder or
under any other Security Documents, or in connection herewith or therewith,
except for damages caused by its or their own gross negligence or willful
misconduct as finally determined by a court of competent jurisdiction. Without
limiting the generality of the foregoing, Agent: (a) may treat the payee of any
Note as the holder thereof until such Note has been assigned in accordance with
Section 10.1; (b) may consult with legal counsel, independent public accountants
and other experts, whether or not selected by it, and shall not be liable for

 

20



--------------------------------------------------------------------------------

any action taken or omitted to be taken by it in good faith in accordance with
the advice of such counsel, accountants or experts; (c) shall not be responsible
or otherwise incur liability for any action or omission taken in reliance upon
the instructions of the Requisite Purchasers, (d) makes no warranty or
representation to any Purchaser and shall not be responsible to any Purchaser
for any statements, warranties or representations made in or in connection with
this Agreement or the other Security Documents; (e) shall not have any duty to
inspect the Collateral (including the books and records) or to ascertain or to
inquire as to the performance or observance of any provision of any Security
Document, whether any condition set forth in any Security Document is satisfied
or waived, as to the financial condition of any Grantor or as to the existence
or continuation or possible occurrence or continuation of any Default or Event
of Default and shall not be deemed to have notice or knowledge of such
occurrence or continuation unless it has received a notice from Grantors or any
Purchaser describing such Default or Event of Default clearly labeled “notice of
default”; (f) shall not be responsible to any Purchaser for the due execution,
legality, validity, enforceability, effectiveness, genuineness, sufficiency or
value of, or the attachment, perfection or priority of any lien created or
purported to be created under or in connection with, any Security Document or
any other instrument or document furnished pursuant hereto or thereto; and
(g) shall incur no liability under or in respect of this Agreement or the other
Security Documents by acting upon any notice, consent, certificate or other
instrument or writing (which may be by telecopy, telegram, cable or telex)
believed by it to be genuine and signed or sent or otherwise authenticated by
the proper party or parties.

(e) Genesis Capital Management, LLC and Affiliates. Genesis Capital Management,
LLC shall have the same rights and powers under this Agreement and the other
Security Documents as any other Purchaser and may exercise the same as though it
were not Agent; and the term “Purchaser” or “Purchasers” shall, unless otherwise
expressly indicated, include Genesis Capital Management, LLC in its individual
capacity. Genesis Capital Management, LLC and its affiliates may lend money to,
invest in, and generally engage in any kind of business with, Grantors, any of
their Affiliates and any person who may do business with or own securities of
Grantors, any Subsidiaries of any Grantor or any such Affiliate, all as if
Genesis Capital Management, LLC were not Agent and without any duty to account
therefor to Purchasers. Genesis Capital Management, LLC and its affiliates may
accept fees and other consideration from Grantor for services in connection with
this Agreement or otherwise without having to account for the same to
Purchasers. Each Purchaser acknowledges the potential conflict of interest
between Genesis Capital Management, LLC as a Purchaser holding disproportionate
interests in the Notes and Genesis Capital Management, LLC as Agent, and
expressly consents to, and waives, any claim based upon, such conflict of
interest.

(f) Purchaser Credit Decision. Each Purchaser acknowledges that it has,
independently and without reliance upon Agent or any other Purchaser and based
on such other documents and information as it has deemed appropriate, made its
own credit and financial analysis of each Grantor and its own decision to enter
into this Agreement. Each Purchaser also acknowledges that it will,
independently and without reliance upon Agent or any other Purchaser and based
on such documents and information as it shall

 

21



--------------------------------------------------------------------------------

deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement. Each Purchaser acknowledges
the potential conflict of interest of each other Purchaser as a result of
Purchasers holding disproportionate interests in the Notes, and expressly
consents to, and waives, any claim based upon, such conflict of interest.

(g) Indemnification. Purchasers shall and do hereby indemnify Agent (to the
extent not reimbursed by Grantors and without limiting the obligations of
Grantors hereunder), ratably according to their respective pro rata shares from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against Agent
in any way relating to or arising out of this Agreement or any other Security
Document or any action taken or omitted to be taken by Agent in connection
therewith; provided that no Purchaser shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from Agent’s gross negligence or
willful misconduct as finally determined by a court of competent jurisdiction.
Without limiting the foregoing, each Purchaser agrees to reimburse Agent
promptly upon demand for its pro rata share of any out-of-pocket expenses
(including reasonable counsel fees) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
and each other Security Document, to the extent that Agent is not reimbursed for
such expenses by Grantors. The provisions of this paragraph (g) shall survive
the termination of this Agreement.

(h) Successor Agent. Agent may resign at any time by giving not less than 30
days’ prior written notice thereof to Purchasers and Grantors. Upon any such
resignation, the Requisite Purchasers shall have the right to appoint a
successor Agent. If no successor Agent shall have been so appointed by the
Requisite Purchasers and shall have accepted such appointment within 30 days
after the resigning Agent’s giving notice of resignation, then the resigning
Agent may, on behalf of Purchasers, appoint a successor Agent, which shall be a
Purchaser, if a Purchaser is willing to accept such appointment, or otherwise
shall be a commercial bank or financial institution or a subsidiary of a
commercial bank or financial institution if such commercial bank or financial
institution is organized under the laws of the United States of America or of
any State thereof and has a combined capital and surplus of at least
$300,000,000. If no successor Agent has been appointed pursuant to the
foregoing, within 30 days after the date such notice of resignation was given by
the resigning Agent, such resignation shall become effective and the Requisite
Purchasers shall thereafter perform all the duties of Agent hereunder until such
time, if any, as the Requisite Purchasers appoint a successor Agent as provided
above. Upon the acceptance of any appointment as Agent hereunder by a successor
Agent, such successor Agent shall succeed to and become vested with all the
rights, powers, privileges and duties of the resigning Agent. Upon the earlier
of the acceptance of any appointment as Agent hereunder by a successor Agent or
the effective date of the resigning Agent’s resignation, the resigning Agent
shall be discharged from its duties and

 

22



--------------------------------------------------------------------------------

obligations under this Agreement and the other Security Documents, except that
any indemnity rights or other rights in favor of such resigning Agent shall
continue. After any resigning Agent’s resignation hereunder, the provisions of
this Section 9 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was acting as Agent under this Agreement and the other
Security Documents.

(i) No Imposition of Duties. The powers conferred on Agent and Secured Parties
hereunder are solely to protect Agent and Secured Parties’ interest in the
Collateral, and shall not impose any duty upon Agent or any Secured Party to
exercise any such powers. Except for the safe custody of any Collateral in its
actual possession and the accounting for moneys actually received by it
hereunder, Agent and each Secured Party shall have no duty as to any Collateral
or as to the taking of any necessary steps to preserve rights against prior
parties or any other rights pertaining to any Collateral. Agent and each Secured
Party shall be deemed to have exercised reasonable care in the custody and
preservation of any Collateral in its actual possession if such Collateral is
accorded treatment substantially equal to that which Agent or such Secured Party
accords its own property.

13. Collection of Accounts, General Intangibles and Negotiable Collateral. At
any time upon the occurrence and during the continuance of an Event of Default,
Agent or Agent’s designee may notify Account Debtors of any Grantor that the
Accounts, General Intangibles, Chattel Paper or Negotiable Collateral have been
assigned to Agent or that Agent has a security interest therein, and (b) collect
the Accounts, General Intangibles and Negotiable Collateral directly, and any
collection costs and expenses shall constitute part of such Grantor’s Secured
Obligations under the Transaction Documents.

14. Remedies. Upon the occurrence and during the continuance of an Event of
Default:

(a) Agent, on behalf of the Secured Parties, may exercise in respect of the
Collateral, in addition to other rights and remedies provided for herein, in the
other Transaction Documents, or otherwise available to it, all the rights and
remedies of a secured party on default under the Code or any other applicable
law. Without limiting the generality of the foregoing, each Grantor expressly
agrees that, in any such event, Agent without demand of performance or other
demand, advertisement or notice of any kind (except a notice specified below of
time and place of public or private sale) to or upon any of Grantors or any
other Person (all and each of which demands, advertisements and notices are
hereby expressly waived to the maximum extent permitted by the Code or any other
applicable law), may take immediate possession of all or any portion of the
Collateral and (i) require Grantors to, and each Grantor hereby agrees that it
will at its own expense and upon request of Agent forthwith, assemble all or
part of the Collateral as directed by Agent and make it available to Agent at
one or more locations where such Grantor regularly maintains Inventory, and
(ii) without notice except as specified below, sell or otherwise dispose of the
Collateral or any part thereof in one or more parcels at public or private sale
or other disposition, at any of Agent’s offices or

 

23



--------------------------------------------------------------------------------

elsewhere, for cash, on credit, and upon such other terms as Agent may deem
commercially reasonable. Without limiting the generality of the foregoing, Agent
may disclaim any and all representations and warranties in connection with any
such sale or other disposition. Each Grantor agrees that, to the extent notice
of sale shall be required by law, at least ten (10) days notice to any of
Grantors of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification and
specifically such notice shall constitute a reasonable “authenticated
notification of disposition” within the meaning of Section 9-611 of the
Code. Agent shall not be obligated to make any sale of Collateral regardless of
notice of sale having been given. Agent may adjourn any public or private sale
from time to time by announcement at the time and place fixed therefor, and such
sale may, without further notice, be made at the time and place to which it was
so adjourned.

(b) Agent is hereby granted a license or other right to use, without liability
for royalties or any other charge, each Grantor’s labels, Patents, Copyrights,
rights of use of any name, trade secrets, trade names, Trademarks, service marks
and advertising matter, URLs, domain names, industrial designs, other industrial
or intellectual property or any property of a similar nature, whether owned by
any of Grantors or with respect to which any of Grantors have rights under
license, sublicense, or other agreements, (but only to the extent (i) such
license, sublicense or agreement does not prohibit such use by Agent and
(ii) such Grantor will not be in default under such license, sublicense or other
agreement as a result of such use by Agent) as it pertains to the Collateral, in
preparing for sale, advertising for sale and selling any Collateral, and each
Grantor’s rights under all licenses and all franchise agreements shall inure to
the benefit of Secured Party.

(c) Any cash held by Agent or Secured Parties as Collateral and all cash
proceeds received by Agent or Secured Parties in respect of any sale of,
collection from, or other realization in any manner upon all or any part of the
Collateral shall be applied against the Secured Obligations in the order set
forth as follows:

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ fees) of the Agent in
connection with enforcing the rights of the Purchasers under this Agreement and
the other Transaction Documents; SECOND, to the payment of all reasonable
out-of-pocket costs and expenses (including without limitation, reasonable
attorneys’ fees) of each of the Purchasers in connection with enforcing its
rights under this Agreement and the other Transaction Documents; THIRD, to the
payment of all accrued and unpaid fees and interest pro rata among the
Purchasers based on the principal outstanding of each Note in relation to the
aggregate principal outstanding of all Notes; FOURTH to the payment of the
outstanding principal amount of the Notes pro rata among the Purchasers based on
the principal outstanding of each Note in relation to the aggregate principal
outstanding of all Notes; and FIFTH to the payment of the surplus, if any, to
whoever may be lawfully entitled to receive such surplus.

 

24



--------------------------------------------------------------------------------

In the event the proceeds of Collateral are insufficient to satisfy all of the
Secured Obligations in full, each Grantor shall remain jointly and severally
liable for any such deficiency.

(d) Each Grantor hereby acknowledges that the Secured Obligations arose out of a
commercial transaction.

(e) Notwithstanding anything contained in this Agreement to the contrary, each
Purchaser shall be entitled to independently protect and enforce its rights,
including, without limitation, the rights arising out of this Agreement or out
of any other Transaction Documents, and it shall not be necessary for any other
Purchaser or the Agent to be joined as an additional party in any proceeding for
such purpose; provided that any Purchaser protecting and enforcing its rights
hereunder shall give prior written notice to each other Purchaser and the Agent
thereof and all collections shall be applied as set forth in Section 14.

15. Remedies Cumulative.

(a) Each right, power, and remedy of each Secured Party as provided for in this
Agreement or in the other Transaction Documents or now or hereafter existing at
law or in equity or by statute or otherwise shall be cumulative and concurrent
and shall be in addition to every other right, power, or remedy provided for in
this Agreement or in the other Transaction Documents or now or hereafter
existing at law or in equity or by statute or otherwise, and the exercise or
beginning of the exercise by Agent or any Secured Party, of any one or more of
such rights, powers, or remedies shall not preclude the simultaneous or later
exercise by Agent or any Secured Party of any or all such other rights, powers,
or remedies.

(b) Setoff and Sharing of Payments. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
upon the occurrence and during the continuance of any Event of Default and
subject to Section 9.8(e), each Purchaser is hereby authorized at any time or
from time to time upon the direction of Agent, without notice to Grantors or any
other person, any such notice being hereby expressly waived, to offset and to
appropriate and to apply any and all balances held by it at any of its offices
for the account of Grantors (regardless of whether such balances are then due to
Grantors) and any other properties or assets at any time held or owing by that
Purchaser or that holder to or for the credit or for the account of Grantors
against and on account of any of the Obligations that are not paid when due. Any
Purchaser exercising a right of setoff or otherwise receiving any payment on
account of the Obligations in excess of its pro rata share thereof shall
purchase for cash (and the other Purchasers or holders shall sell) such
participations in each such other Purchaser’s or holder’s Pro Rata Share of the
Obligations as would be necessary to cause such Purchaser to share the amount so
offset or otherwise received with each other Purchaser or holder in accordance
with their respective Pro Rata Shares of the Obligations. Grantors agree, to the
fullest extent permitted by law, that (a) any Purchaser may exercise its right
to offset with respect to amounts in excess of its pro rata share of the
Obligations

 

25



--------------------------------------------------------------------------------

and may sell participations in such amounts so offset to other Purchasers and
holders and (b) any Purchaser so purchasing a participation in the Notes made or
other Obligations held by other Purchasers or holders may exercise all rights of
offset, bankers’ lien, counterclaim or similar rights with respect to such
participation as fully as if such Purchaser or holder were a direct holder of
the Notes and the other Obligations in the amount of such participation.
Notwithstanding the foregoing, if all or any portion of the offset amount or
payment otherwise received is thereafter recovered from the Purchaser that has
exercised the right of offset, the purchase of participations by that Purchaser
shall be rescinded and the purchase price restored without interest. The term
“pro rata share” means, with respect to any Purchaser at any time, the
percentage obtained by dividing (x) the principal amount of the Notes held by
such Purchaser at that time by (y) the aggregate amount of Notes outstanding.

16. Marshaling. Agent and Secured Parties shall not be required to marshal any
present or future collateral security (including but not limited to the
Collateral) for, or other assurances of payment of, the Secured Obligations or
any of them or to resort to such collateral security or other assurances of
payment in any particular order, and all of its rights and remedies hereunder
and in respect of such collateral security and other assurances of payment shall
be cumulative and in addition to all other rights and remedies, however existing
or arising. To the extent that it lawfully may, each Grantor hereby agrees that
it will not invoke any law relating to the marshaling of collateral which might
cause delay in or impede the enforcement of Agent’s and Secured Parties’ rights
and remedies under this Agreement or under any other instrument creating or
evidencing any of the Secured Obligations or under which any of the Secured
Obligations is outstanding or by which any of the Secured Obligations is secured
or payment thereof is otherwise assured, and, to the extent that it lawfully
may, each Grantor hereby irrevocably waives the benefits of all such laws.

17. Indemnity and Expenses.

(a) Each Grantor agrees to indemnify Agent and each Secured Party from and
against all claims, lawsuits and liabilities (including reasonable attorneys’
fees) growing out of or resulting from this Agreement (including enforcement of
this Agreement) or any other Transaction Document to which such Grantor is a
party, except claims, losses or liabilities resulting from the gross negligence
or willful misconduct of the party seeking indemnification as determined by a
final non-appealable order of a court of competent jurisdiction, and subject to
any other express limitations set forth in the Transaction Documents. This
provision shall survive the termination of this Agreement and the repayment of
the Secured Obligations.

(b) Grantors, jointly and severally, shall, upon demand, pay to Agent all the
fees, costs, charges and expenses which Agent may incur in connection with
(i) the administration of this Agreement, (ii) the custody, preservation, use or
operation of, or, upon an Event of Default, the sale of, collection from, or
other realization upon, any of the Collateral in accordance with this Agreement
and the other Transaction Documents, (iii) the exercise or enforcement of any of
the rights of Agent or Secured Parties hereunder or (iv) the failure by any of
Grantors to perform or observe any of the provisions hereof.

 

26



--------------------------------------------------------------------------------

18. Merger, Amendments; Etc. THIS AGREEMENT, TOGETHER WITH THE OTHER TRANSACTION
DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES. No waiver
of any provision of this Agreement, and no consent to any departure by any of
Grantors herefrom, shall in any event be effective unless the same shall be in
writing and signed by Agent and the Requisite Purchasers, and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given. No amendment of any provision of this Agreement shall
be effective unless the same shall be in writing and signed by Agent and the
Requisite Purchasers and each of Grantors to which such amendment applies.

19. Addresses for Notices. All notices and other communications provided for
hereunder shall be given in the form and manner and delivered to Agent and each
Secured Party at its address specified in the Purchase Agreement, and to any of
the Grantors at their respective addresses specified in the Purchase Agreement,
as applicable, or, as to any party, at such other address as shall be designated
by such party in a written notice to the other party.

20. Continuing Security Interest: Assignments under Credit Agreement. This
Agreement shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect until the Obligations have been
indefeasibly paid in full or otherwise terminated in accordance with the
provisions of the Notes and the Purchase Agreement, (b) be binding upon each of
Grantors, and their respective successors and assigns, and (c) inure to the
benefit of, and be enforceable by, agent and each Secured Party, and its
successors, transferees and assigns. Without limiting the generality of the
foregoing clause (c), Agent and each Secured Party may, in accordance with the
provisions of the Notes and the Purchase Agreement, assign or otherwise transfer
all or any portion of its rights and obligations under the Notes and the
Purchase Agreement to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to Agent and
Secured Parties herein or otherwise. Upon indefeasible payment in full or other
termination of the Obligations in accordance with the provisions of the Notes
and the Purchase Agreement, the Security Interest granted hereby shall terminate
and all rights to the Collateral shall revert to Grantors or any other Person
entitled thereto. At such time, Agent and Secured Parties shall authorize the
filing of appropriate termination statements to terminate such Security
Interests. No transfer or renewal, extension, assignment, or termination of this
Agreement or of the Notes, the Purchase Agreement, any other Transaction
Document, or any other instrument or document executed and delivered by any
Grantor to Agent or any Secured Party nor any additional loans made by Secured
Parties to the Grantors, or any of them, nor the taking of further security, nor
the retaking or re-delivery of the Collateral to Grantors, or any of them, by
Agent or Secured Parties, shall release any of Grantors from

 

27



--------------------------------------------------------------------------------

any obligation, except a release or discharge executed in writing by Agent and
Secured Parties in accordance with the provisions of the Notes and the Purchase
Agreement. Agent and Secured Parties shall not by any act, delay, omission or
otherwise, be deemed to have waived any of its rights or remedies hereunder,
unless such waiver is in writing and signed by Agent and Secured Parties and
then only to the extent therein set forth. A waiver by Agent or Secured Parties
of any right or remedy on any occasion shall not be construed as a bar to the
exercise of any such right or remedy which Agent or Secured Parties would
otherwise have had on any other occasion.

21. Governing Law.

(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER TRANSACTION DOCUMENT IN RESPECT OF
SUCH OTHER TRANSACTION DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS SHALL BE TRIED AND LITIGATED
ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, HOWEVER, THAT
ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SECURED
PARTY ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY
MAY BE FOUND. AGENT, EACH SECURED PARTY AND EACH GRANTOR WAIVE, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE
OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS SECTION 21(b).

(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AGENT, EACH SECURED PARTY
AND EACH GRANTOR HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF
THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. AGENT, EACH
SECURED PARTY AND EACH

 

28



--------------------------------------------------------------------------------

GRANTOR REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

22. Agent and Secured Party. Each reference herein to any right granted to,
benefit conferred upon or power exercisable by the “Agent” or “Secured Parties”
shall be a reference to Agent or Secured Parties, and the successors and assigns
of each.

23. Miscellaneous.

(a) This Agreement may be executed in any number of counterparts and by
different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement. Delivery of an
executed counterpart of this Agreement by telefacsimile or other electronic
method of transmission shall be equally as effective as delivery of an original
executed counterpart of this Agreement. Any party delivering an executed
counterpart of this Agreement by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Agreement but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Agreement. The
foregoing shall apply to each other Transaction Document mutatis mutandis.

(b) Any provision of this Agreement which is prohibited or unenforceable shall
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof in that jurisdiction or affecting
the validity or enforceability of such provision in any other jurisdiction.

(c) Headings used in this Agreement are for convenience only and shall not be
used in connection with the interpretation of any provision hereof.

(d) The pronouns used herein shall include, when appropriate, either gender and
both singular and plural, and the grammatical construction of sentences shall
conform thereto.

(e) Unless the context of this Agreement or any other Transaction Document
clearly requires otherwise, references to the plural include the singular,
references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Transaction Document refer to this Agreement or such other
Transaction Document, as the case may be, as a whole and not to any particular
provision of this Agreement or such other Transaction Document, as the case may
be. Section, subsection, clause, schedule, and exhibit references herein are to
this Agreement unless otherwise specified. Any reference in this

 

29



--------------------------------------------------------------------------------

Agreement or in any other Transaction Document to any agreement, instrument, or
document shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements,
thereto and thereof, as applicable (subject to any restrictions on such
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein or in
the other Transaction Documents). Any reference herein or in any other
Transaction Document to the satisfaction or repayment in full of the Obligations
shall mean the repayment in full in cash (or cash collateralization in
accordance with the terms hereof) of all Obligations other than unasserted
contingent indemnification Obligations. Any reference herein to any Person shall
be construed to include such Person’s successors and assigns. Any requirement of
a writing contained herein or in any other Transaction Document shall be
satisfied by the transmission of a Record and any Record so transmitted shall
constitute a representation and warranty as to the accuracy and completeness of
the information contained therein.

[SIGNATURE PAGE FOLLOWS]

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties hereto have executed this Agreement
by and through their duly authorized officers, as of the day and year first
above written:

 

GRANTORS:     MARINA BIOTECH, INC.   MDRNA RESEARCH, INC. By:  

/s/ J. Michael French

  By  

/s/ J. Michael French

Name:   J. Michael French   Name:   J. Michael French Title:   President & CEO  
Title:   President   AGENT: CEQUENT PHARMACEUTICALS, INC.   GENESIS CAPITAL
MANAGEMENT, LLC, As Agent By:  

/s/ J. Michael French

  By:  

/s/ Shawn Rhynes

Name:   J. Michael French   Name:   Shawn Rhynes Title:   President & CEO  
Title:   Authorized Signatory

And the signatures of each Purchaser a party hereto annexed hereto.

 

31



--------------------------------------------------------------------------------

 

PURCHASERS:     GENESIS CAPITAL MANAGEMENT, LLC     By:  

/s/ Shawn Rhynes

    Name:   Shawn Rhynes     Title:   Authorized Signatory

[SIGNATURE PAGE TO SECURITY AGREEMENT]

 

32



--------------------------------------------------------------------------------

 

PEAK CAPITAL ADVISORY LIMITED By:  

/s/ Feng Bai

Name:   Feng Bai Title:   Authorized Signatory

[SIGNATURE PAGE TO SECURITY AGREEMENT]

 

33



--------------------------------------------------------------------------------

SCHEDULE 1

ORGANIZATIONAL INFORMATION

 

Legal Name:

   Marina Biotech, Inc. (f/k/a Nastech Pharmaceutical Company Inc. and MDRNA,
Inc.)

Jurisdiction of Incorporation: Delaware

Organizational ID Number: 11-2658569

Chief Executive Office:

3830 Monte Villa Parkway

Bothell, Washington 98021

 

Legal Name:    Cequent Pharmaceuticals, Inc. (Cequent Pharmaceuticals, Inc.
merged Calais Acquisition Corp., a wholly-owned subsidiary of Marina Biotech,
Inc., on July 21, 2010, with Cequent Pharmaceuticals, Inc. as the surviving
corporation)

Jurisdiction of Incorporation: Delaware

Organizational ID Number: 56-2413195

Chief Executive Office:

3830 Monte Villa Parkway

Bothell, Washington 98021

Legal Name: MDRNA Research, Inc. (f/k/a MD-RNA, Inc. and MDRNA, Inc.)

Jurisdiction of Incorporation: Delaware

Organizational ID Number: 26-0829828

Chief Executive Office:

3830 Monte Villa Parkway

Bothell, Washington 98021

 

34



--------------------------------------------------------------------------------

SCHEDULE 2

COPYRIGHT REGISTRATIONS AND APPLICATIONS

None.

 

35



--------------------------------------------------------------------------------

SCHEDULE 3

INTELLECTUAL PROPERTY LICENSES

 

36



--------------------------------------------------------------------------------

SCHEDULE 4

PATENTS AND PATENT APPLICATIONS

See Exhibits and Schedules to the Intellectual Property Security Agreement,
incorporated herein by reference.

 

37



--------------------------------------------------------------------------------

SCHEDULE 5

TRADE NAMES, TRADEMARKS, TRADEMARK APPLICATIONS, SERVICE MARKS, AND SERVICE MARK
APPLICATIONS

None.

 

38



--------------------------------------------------------------------------------

SCHEDULE 6

OWNED OR LEASED REAL PROPERTY

Real Property owned: None.

Real property leased:

 

1.        3830 Monte Villa Parkway        Bothell, Washington 98021 2.   
    One Kendall Square        Cambridge, Massachusetts

 

39



--------------------------------------------------------------------------------

SCHEDULE 7

LIST OF UNIFORM COMMERCIAL CODE FILING JURISDICTIONS

 

Grantor

  

Jurisdictions

Marina Biotech, Inc.    Delaware Secretary of State Cequent Pharmaceuticals,
Inc.    Delaware Secretary of State MDRNA Research, Inc.    Delaware Secretary
of State

 

40



--------------------------------------------------------------------------------

SCHEDULE 8

COMMERCIAL TORT CLAIMS

 

1. Claim for $1,000 plus court costs raised in New Jersey.

 

41



--------------------------------------------------------------------------------

SCHEDULE 9

EXISTING LIENS

 

Debtor

 

Secured Party

 

Collateral

 

State and

Jurisdiction

 

Filing Date and

Number (include

original file date

and continuations,

amendments, etc.)

Marina Biotech,

Inc.

 

Wells Fargo

Brokerage

Services, LLC

999 3rd Avenue

Seattle,

Washington

98104

 

Wells Fargo

Investment

Account Number 12833133

(Security for

letters of credit

required pursuant

to leases for real property)

  Washington   Possessory

Marina Biotech,

Inc.

 

MDRNA’s

landlords

 

Letters of Credit

required pursuant

to leases for real property located at Bothell,

Washington; liens

on fixtures and improvements.

  Washington   N/A

 

42